
	

113 HR 1529 IH: Student Aid Expansion Act of 2013
U.S. House of Representatives
2013-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1529
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2013
			Mr. Castro of Texas
			 (for himself and Mr. Hinojosa)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to exempt
		  certain State-provided loan programs from being subject to preferred lender
		  arrangement requirements.
	
	
		1.Short titleThis Act may be cited as the
			 Student Aid Expansion Act of 2013.
		2.Exemption of
			 certain State-provided loan programs from preferred lender arrangement
			 requirementsSection 151(8)(B)
			 of the Higher Education Act of 1965 (20 U.S.C. 1019(8)(B)) is amended—
			(1)in clause (i), by
			 striking or at the end;
			(2)in clause (ii), by
			 striking the period and inserting ; or; and
			(3)by adding at the
			 end the following new clause:
				
					(iii)arrangements or agreements with respect to
				interest-free private education loans that are provided and administered by a
				State and that are eligible for complete forgiveness under conditions
				determined by such
				State.
					.
			
